DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 09/28/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Pub. No. WO 01/9486 A1 to INDIGO PHOTONICS LTD (hereinafter “Indigo”) in view of Patent No. 9,541,694 to Tissot (“Tissot”).  Indigo was cited by applicant in the IDS. 
In re claim 14, Indigo discloses, see FIGS. 1 and 4, a device (10/30) comprising at least one optoelectronic component (18) and at least one optical waveguide, said optoelectronic component (18) and said optical waveguide being adapted to transfer light between each other, and 
wherein the optical waveguide comprises at least one first longitudinal section (14) comprising at least one Bragg grating (16) having a variable grating constant along its longitudinal extent (i.e., chirped); and 
wherein the optoelectronic component (18) is arranged at the side of said optical waveguide and at a lateral distance therefrom. See pages 8-12 of Indigo for further details. 

Thus, Indigo only differs from claim 14 in that he does not teach scattering centers at least in said first longitudinal section (14).  Tissot, on the other hand, teaches an optical waveguide (100, 101) comprising scattering centers (105-107) in a first longitudinal section of the waveguide (100, 101).  See col. 6, lines 31-59 and col. 10, lines 26-56 of Tissot. In order to scatter or redirect different wavelengths of light, the longitudinal section of Indigo would have been modified to include the scattering centers (105-107) of Tissot, thereby obtaining the invention specified by claim 14.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 14 in view of Indigo combined with Tissot.

In re claim 15, as mentioned at col. 13, lines 15-17 of Tissot,”[t]he forming of the region of light scattering structures may include laser processing the waveguide, to create the region of light scattering structures therein”.

In re claims 16 and 17, Tissot further mentions that “[t]he laser processing may include changing focus intensity and position of a processing laser beam, that is aimed at the waveguide, to set one or more of the following parameters of the light scattering structures: location, shape, size, orientation or tilt, and periodicity. The laser processing may thus be adapted to yield the desired scattering structures, having a particular scattering strength and directionality”.  In order to obtain a particular scattering strength and/or directionality, the scattering centers (105-107) of Indigo in view of Tissot would have had a diameter of about 10 nm to about 100 nm and/or a concentration of about 0.1% to about 5% by volume, thereby obtaining the invention specified by claim 16 or 17.

In re claim 18, the particular limitations are shown in FIG. 7 of Indigo.

In re claim 19, the optoelectronic component (18) of Indigo is a photodetector.

In re claim 20, Indigo further teaches at least one second fiber Bragg grating, see FIGS. 6-7, being arranged in at least one second longitudinal section of the optical waveguide and being inherently adapted to be subject to any of a mechanical stress, a change in length, and a temperature change because the at least one second fiber Bragg grating of Indigo has the same physical structure as the claimed at least one second fiber Bragg grating.

In re claim 21, a grating constant that changes along the longitudinal extent with any of a linear 

In re claim 22, Indigo discloses, see FIGS. 1 and 4, a method for transferring light between at least one optoelectronic component (18) and at least one optical waveguide, wherein 
said optical waveguide comprises at least one first longitudinal section (14) comprising at least one Bragg grating (16), said Bragg grating (16) having a variable grating constant along its longitudinal extent, and 
wherein the optoelectronic component (18) is arranged at the side of said optical waveguide and at a lateral distance thereof.  See pages 8-12 of Indigo for further details. 

Thus, Indigo only differs from claim 22 in that he does not teach light is scattered at least in the first longitudinal section (14) at least partly into the direction of said optoelectronic component (18). Tissot, as previously discussed, teaches an optical waveguide (100, 101) comprising scattering centers (105-107) in a first longitudinal section of the waveguide (100, 101) such that light is scattered at least in the first longitudinal section at least partly into a lateral direction.  See col. 6, lines 31-59 and col. 10, lines 26-56 of Tissot. In order to scatter or redirect different wavelengths of light, the longitudinal section of Indigo would have been modified to include the scattering centers (105-107) of Tissot, thereby obtaining the invention specified by claim 22.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing 

In re claim 23, the particular limitations are shown in FIG. 7 of Indigo.

In re claim 24, Indigo further teaches at least one second fiber Bragg grating, see FIGS. 6-7, being arranged in at least one second longitudinal section of the optical waveguide and being inherently adapted to be subject to any of a mechanical stress, a change in length, and a temperature change because the at least one second fiber Bragg grating of Indigo has the same physical structure as the claimed at least one second fiber Bragg grating.

In re claim 25, Indigo discloses a device (10/30), see FIGS. 1 and 4, comprising at least one optoelectronic component (18) and at least one optical waveguide, said optoelectronic component (18) and said optical waveguide being adapted to transfer light between each other, and 
wherein the optical waveguide comprises at least one first longitudinal section (14) 
comprising at least one Bragg grating (16) having a variable grating constant along its longitudinal extent; and 
wherein the optoelectronic component (18) is arranged at the side of said optical waveguide and at a lateral distance therefrom. See pages 8-12 of Indigo for further details. 

Thus, Indigo only differs from claim 25 in that he does not teach scattering centers at least in said first longitudinal section (14), wherein said scattering centers are formed by any of local See col. 6, lines 31-59; col. 10, lines 26-56; and col. 13, lines 15-17 of Tissot. In order to scatter or redirect different wavelengths of light, the longitudinal section of Indigo would have been modified to include the scattering centers (105-107) of Tissot, thereby obtaining the invention specified by claim 25.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 25 in view of Indigo combined with Tissot.

In re claims 26 and 27, Tissot further mentions that “[t]he laser processing may include changing focus intensity and position of a processing laser beam, that is aimed at the waveguide, to set one or more of the following parameters of the light scattering structures: location, shape, size, orientation or tilt, and periodicity. The laser processing may thus be adapted to yield the desired scattering structures, having a particular scattering strength and directionality”.  In order to obtain a particular scattering strength and/or directionality, the scattering centers (105-107) of Indigo in view of Tissot would have had a diameter of about 10 nm to about 100 nm and/or a concentration of about 0.1% to about 5% by volume, thereby obtaining the invention specified by claim 26 or 27.

In re claim 28, the particular limitations are shown in FIG. 7 of Indigo.

In re claim 29, the optoelectronic component (18) of Indigo is a photodetector.

In re claim 30, Indigo further teaches at least one second fiber Bragg grating, see FIGS. 6-7, being arranged in at least one second longitudinal section of the optical waveguide and being inherently adapted to be subject to any of a mechanical stress, a change in length, and a temperature change because the at least one second fiber Bragg grating of Indigo has the same physical structure as the claimed at least one second fiber Bragg grating.

In re claim 31, a grating constant that changes along the longitudinal extent with any of a linear relationship, a square relationship, or a cubic relationship was well-known before the effective filing date in order to obtain a particular wavelength response.  Therefore, it would have been further obvious to modify the grating constant of the Bragg grating (16) of Indigo in view of Tissot, if necessary, to have a linear relationship, a square relationship, or a cubic relationship in order to obtain a particular wavelength response.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
September 11, 2021